Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	Applicant’s amendment filed 05/19/2022 overcomes the following objection(s)/rejection(s):
The rejection of claims 3 and 12 under 35 U.S.C. 112 has been withdrawn in view of Applicants amendment. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 21-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 recites the limitation "the second width of the second sub-scene…”.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 21, 24-26 and 30,  is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7-9 and 11 of U.S. Patent No. 10,636,154 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patented Case (U.S. Patent No. 10,636,154) anticipate the claims of the instant application,  See below for detailed claim analysis of at least claim 1 of the instant application. 
As per claim 1, Schnitmann teaches a method (col. 30 line 2), comprising: monitoring an angular range with an acoustic sensor array and a camera observing a field of view of 90 degrees or greater (“monitoring an angular range with an acoustic sensor array and a wide camera observing a field of view of substantially 90 degrees or greater”; claim 1, col. 38 lines 3-6); identifying, within the angular range, a first bearing of interest along a first localization (“identifying a first bearing of interest along a first localization within the angular range”; claim 1, col. 38 lines 7-8); identifying, within the angular range, a second bearing of interest along a second localization (“identifying a second bearing of interest along a second localization”; claim 1, col. 38 lines 9-10), subsampling, from the camera, a first sub-scene video signal along the first bearing of interest (“subsampling a first sub-scene video signal from the wide camera along the first bearing of interest”; claim 1, col. 38 lines 11-12); subsampling, form the camera, a second sub-scene video signal along the second bearing of interest (“subsampling a second sub-scene video signal from the wide camera along the second bearing of interest”; claim 1, col. 38 lines 13-14); setting a first width of the first sub-scene video signal (“setting a first width of the first sub-scene video signal”; claim 1, col. 38 line 15); and compositing the first sub-scene video signal and the second sub-scene video signal into a stage scene video signal in which the first sub-scene video fills more of a stage scene area of the stage scene video signal than the second sub-scene video signal (“and compositing the first sub-scene video signal and the second sub-scene video signal into a stage scene video signal in which the first sub-scene video signal fills more of a stage scene width of the stage scene video signal than the second sub-scene video signal”; claim 1, col. 38 lines 21-25). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 21-30-33 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (U.S. Pat. No. 9,154,730 B2) and in view of Cutler et al., (U.S. Pub. No. 2004/0263636 A1). 
As per claim 1, Lee teaches a method, comprising: monitoring an angular range with an acoustic sensor array and a camera observing a field of view (abstract, fig. 1A, 3A-B, fig. 5; col. 2 lines 45-46; col. 3 lines 8-11, lines 28-30 and col. 7 lines 10-11); identifying, within the angular range, a first bearing of interest along a first localization (fig. 1A, fig. 5, col. 2 lines 13-15; identifying active talker in a meeting room); identifying within the angular range, a second bearing of interest along a second localization (fig. 1A; fig. 3A-D, fig. 5 and [0015], [0030-0031]); subsampling, from the camera, a first sub-scene video signal along the first bearing of interest (fig. 1A, fig. 3C-D); subsampling, from the camera, a second sub-scene video signal along the second bearing of interest (fig. A1, fig.3A-3D, col. 2 lines 13-15); setting a first width of the first sub-scene video signal (fig. 1A, fig. 3A-3D, fig. 5; col. 4 lines 62 to col. 5 lines 13; capturing audio and video data for each participant and determining the probability of active speech and displaying the participants with the highest probability of speech in a window with a determined width based on if the participant is speaking or not); compositing the first sub-scene video signal and the second sub-scene video signal into a stage scene video signal in which the first sub-scene video signal fills more of a stage scene area of the stage scene video signal than the second sub-scene video signal (fig. 3B, 3C, col. 5 lines 23-42, largest window 360 fills more of the stage scene (combined display consisting of windows 360, 360a-c) than window 360A-c, which reads upon the second sub-scene in the stage scene). Although, Lee discloses a camera observing a field of view (fig. 1A and fig. 5 el. 510), Lee does not explicitly disclose a camera observing a field of view of 90 degrees or greater. 
	However, Cutler teaches a camera observing a field of view of 90 degrees or greater (abstract, [0004-0005], [0092],“the 360 degree camera, presenter view camera and remote view camera all have microphones arrays associated with them”). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Cutler with Lee for the benefit of providing enhanced audio/video data conferencing. 
	As per claim 21, Lee (modified by Cutler) as a whole teaches everything as claimed above, see claim 1. In addition, Lee teaches setting, using acoustic sensing based on output of the acoustic sensory array, the first width of the first sub-scene video signal within the stage scene video signal (fig. 3A, 3C; col. 4 lines 52-61; determining the speaker based on voice activity detection (VAD) module and displaying active speaker in the largest window 360 (sub-scene)); and setting, using visual sensing based on output of the camera, the second width of the second sub-scene video signal within the stage scene video signal (fig. 3A, 3C, col. 4 lines 62 to col. 5 lines 3; determining a participant is not speaking based video input into a LMD (lip motion detector), and displaying non-speaking participants in windows 360a-360c (second sub-scene)).
 As per claim 22, Lee (modified by Cutler) as a whole teaches everything as claimed above, see claim 1. In addition, Lee teaches setting, using a sensing other than visual sensing based on output of the camera, the first width of the first sub-scene video signal within the stage scene video signal ((fig. 3A, 3C; col. 4 lines 52-61; determining the speaker based on voice activity detection (VAD) module and displaying active speaker in the largest window 360 (sub-scene)); and setting, using the visual sensing based on the output of the camera, the second width of the second sub-scene video signal within the stage scene video signal ((fig. 3A, 3C, col. 4 lines 62 to col. 5 lines 3; determining a participant is not speaking based video input into a LMD (lip motion detector), and displaying non-speaking participants in windows 360a-360c (second sub-scene)).
As per claim 23, Lee (modified by Cutler) as a whole teaches everything as claimed above, see claim 1. In addition, Lee teaches setting, using one of more of acoustic sensing based on output of the acoustic sensory array or visual sensing based on output of the camera (fig. 3B; VAD (voice activated detection) module; reads upon the claimed, “one or more of acoustic sensing…”), the first width of the first sub-scene video signal within the stage video signal (fig. 3A- 3C, col. 4 lines 45-61, col. 5 lines 65 to col. 6 lines 2; determining active speaking participants based on audio data input to voice activity detection (VAD) module and displaying the active speaker in larger window 640 (first sub-scene)) and setting, using one or more of acoustic sensing based on output of the acoustic sensor array or visual sensing based on output of the camera, the second width of the second sub-scene video signal within the stage scene video signal (fig. 3A- 3C, col. 4 lines 45-61, col. 5 lines 65 to col. 6 lines 2; determining if a participant is active using VAD (voice activity module), and when the participant is not active, displaying in a window smaller than the active speaker window. In addition, Lee discloses determining if a participant is speaking using LMD (lip motion detection) and displaying the nonspeaking participants in smaller window (second sub-scenes)). 
As per claim 24, Lee (modified by Cutler) as a whole teaches everything as claimed above, see claim 1. In addition, Lee teaches progressively widening, based on acoustic sensing based on output of the acoustic sensor array, the second sub-scene video signal over time (fig. 3C). 
As per claim 25, Lee teaches a method comprising: monitoring an angular range with an acoustic sensor array and a camera observing a field of view (abstract, fig. 1A, 3A-B, fig. 5; col. 2 lines 45-46; col. 3 lines 8-11, lines 28-30 and col. 7 lines 10-11); identifying, within the angular range, a first bearing of interest along a first localization (fig. 1A, fig. 5 and [0015]; identifying active talker in a meeting room); identifying, within the angular range, other bearings of interest along respective localizations (fig. 1A; fig. 5 and [0015]) subsampling, from the camera, a first sub-scene video signal along the first bearing of interest, the first sub-scene video signal having a first width of the first sub-scene video signal (fig. 1A, fig. 3A-3D, fig. 5; [0030-0031] capturing audio and video data for each participant and determining the probability of active speech and displaying the participants with the highest probability of speech in a window with a determined width based on if the participant is speaking or not); subsampling, from the camera, a second sub-scene video signal along one or more of the other bearing of interest, the second sub-scene video signal having a second width of the second sub-scene video signal (fig. 1A, fig. 3A-3D, fig. 5; col. 4 lines 62 to col. 5 lines 13; lines 23-30; capturing audio and video data for each participant and determining the probability of active speech and displaying the participants with the highest probability of speech in a window with a determined width based on if the participant is speaking or not); and compositing the first sub-scene video signal and the second sub-scene video signal into a stage scene video signal in which the second sub-scene video fills more of a stage scene area of the stage scene video signal than the first sub-scene video signal (fig. 3C; col. 5 lines 23-30), wherein the second sub-scene video signal transitions among the other bearings of interest in an order that the other bearings of interest are identified within the angular range (fig. 3C-3D, transitioning between active speakers).  Lee does not explicitly disclose a camera observing a field of view of 90 degrees or greater.
However, Cutler teaches a camera observing a field of view of 90 degrees or greater (abstract, [0004-0005], [0092],“the 360 degree camera, presenter view camera and remote view camera all have microphones arrays associated with them”). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Cutler with Lee for the benefit of providing enhanced audio/video data conferencing. 
As per claim 26, Lee (modified by Cutler) as a whole teaches everything as claimed above, see claim 1. In addition, Lee teaches determining, based on a first confidence level for the first localization, the first width of the first sub-scene video signal (abstract, col. 2 lines 17-25; and fig. 3A-D).
As per claim 27, Lee (modified by Cutler) as a whole teaches everything as claimed above, see claim 1. In addition, Lee teaches determining, based on an acoustic recognition within the angular range, the first width of the first sub-scene video signal (abstract, 
As per claim 28, Lee (modified by Cutler) as a whole teaches everything as claimed above, see claim 1. In addition, Lee teaches determining, based on a visual recognition within the angular range, the first width of the first sub-scene video signal (fig. 3A-D; fig. 5). 
As per claim 29, Lee teaches everything as claimed above, see claim 25. In addition, Lee teaches determining, based on one or more of a frequency detection, frequency pattern, motion detection, face detection, skeletal detection, or color blog segmentation within the angular range, the first width of the first sub-scene video signal (fig. 3A-B el. LMD (lip motion detection module), fig. 3C-D; col. 4 lines 62 to col. 5 lines 3; determining active speaker based on face detection and lip motion detection and displaying speaking participant with appropriate sized window when speaking or not speaking). 
As per claim 30, Lee teaches a method, comprising: monitoring an angular range with an acoustic sensor array (microphone array; abstract, fig. 1A, 3A-B; col. 2 lines 45-46; col. 3 lines 8-11, lines 28-30) and a camera observing a field of view (side angle view capturing the entire room; fig. 1A, col. 7 lines 10-11); identifying, within the angular range, a first bearing of interest along a first localization (fig. 3A-B, 4, 5; abstract, col. 2 lines 13-15; “identifying active talkers in a meeting room”); identifying, within the angular rang, a second bearing of interest along a second localization (fig. 1A, col. 2 lines 13-15); subsampling, from the camera, a first sub-scene video signal along the first bearing of interest (fig. 1A, 3C, fig. 5; col. 4 lines 62 to col. 5 lines 13;  “capturing audio and video data for each participant and determining the probability of active speech and displaying the participants with the highest probability of speech in a window with a determined width based on if the participant is speaking or not”); sub-sampling, from the camera, a second sub-scene video signal along the second bearing of interest (fig. 3A-B, fig. 5; col. 4 lines 62 to col. 5 lines 13 ); setting, based on a first criterion, a first width of the first sub-scene video signal ((fig. 3A- 3C, col. 4 lines 45-61, col. 5 lines 65 to col. 6 lines 2; determining active speaking participants based on audio data input to voice activity detection (VAD) module and displaying the active speaker in larger window 640 (first sub-scene)); setting, based on a second criterion, a second width of the second sub-scene video signal ((fig. 3A- 3D, col. 4 lines 45-61, col. 5 lines 65 to col. 6 lines 2; determining if there are two talkers and configuring the display layout incorporating a split screen window) ; and compositing the first sub-scene video signal and the second video sub-signal into a stage scene video signal in which a stage scene width of the first sub-scene video signal is equal to a stage scene width of the second sub-scene video signal (fig. 3D; col. 5 lines 32-37; for two active speakers displaying both in equal sized windows). Although, Lee discloses a camera observing a field of view (fig. 1A and fig. 5 el. 510), Lee does not explicitly disclose a camera observing a field of view of 90 degrees or greater. 
	However, Cutler teaches a camera observing a field of view of 90 degrees or greater (abstract, [0004-0005], [0092],“the 360 degree camera, presenter view camera and remote view camera all have microphones arrays associated with them”). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Cutler with Lee for the benefit of providing enhanced audio/video data conferencing.  
As per claim 32, Lee (modified by Cutler) as a whole teaches everything as claimed above, see claim 30. In addition, Lee teaches determining whether a first confidence level for the first localization is lower than a second confidence level of the second localization (fig. 5 and col. 7 lines 59 to col. 8 line 3; determining the probability of active speech for each user and automatically displaying at least the participant that has the highest probability of active speech. Determining the highest probability of active speech between participants would necessitate at least one probability being lower/higher than another probability); and based on determining that the first confidence level for the first localization is lower than the second confidence level of the second localization, adjusting the first width of the first sub-scene video signal to be wider than the second width of the second sub-scene signal (fig. 3C, fig. 5 and col. 7 lines 59 to col. 8 line 3). 
As per claim 33, Lee (modified by Cutler) as a whole teaches everything as claimed above, see claim 30. In addition, Lee teaches wherein setting, based on the first criterion and the second criterion, the first width of the first sub-scene video signal to be equal to the second width of the second sub-scene signal (col. 5 lines 32-37 and fig. 3D). 
As per claim 39, Lee (modified by Cutler) as a whole teaches everything as claimed above, see claim 30. In addition, Lee teaches determining, based on a time since last speaking, the first bearing of interest along the first localization (fig. 4).

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (U.S. Pat. No. 9,154,730 B2) in view of Cutler et al., (U.S. Pub. No. 2004/0263636 A1) and further in view Sun et al., (U.S. Pub. No. 2015/0341719 A1). 
As per claim 31, Lee (modified by Cutler) as a whole teaches everything as claimed above, see claim 30. In addition, Lee teaches determining, based on one or more of a first interpupillary distance along the first localization, a ratio of a first fac width along the localization to a first shoulder width along the first localization, or a first preset angular field of view at the first bearing, the first criterion; and determining, based on one or more of a second interpupillary distance along the second localization, a ratio of a second face width along the second localization to a second shoulder width along the second localization, or a second preset angular field of view along the second localization, the second criterion. 
However, Sun teaches determining, based on one or more of a first interpupillary distance along the first localization, a ratio of a first fac width along the localization to a first shoulder width along the first localization, or a first preset angular field of view at the first bearing, the first criterion (fig. 4-7 and abstract [0016], [0023-0025]; and determining, based on one or more of a second interpupillary distance along the second localization, a ratio of a second face width along the second localization to a second shoulder width along the second localization, or a second preset angular field of view along the second localization, the second criterion (Fig. 4-7; abstract, [0016], [0023-0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Sun with Lee (modified by Cutler) for the benefit of providing improved localization and participant position tracking. 

Claim(s) 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (U.S. Pat. No. 9,154,7360 B2) in view of Cutler et al., (U.S. Pub. No. 2004/0263636 A1) and further in view of Sylvian et al., (U.S. Pub. No. 2010/0157016 A1).
As per claim 34, Lee (modified by Cutler) as a whole teaches everything as claimed above, see claim 30.  Lee fails to explicitly disclose displaying a marker identifying the first sub-scene video signal of the stage-scene video signal.
However, Sylvian teaches displaying a marker identifying the first sub-scene video signal of the stage-scene video signal ([0031] and fig. 2A-B, “the selection portion 24 or corresponding image window 22 that contains the video content of the active area 14 may be highlighted”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Sylvian with Lee (modified by Cutler) for the benefit of providing enhanced video conferencing. 
As per claim 35, Lee (modified by Cutler and Sylvian) as a whole teaches everything as claimed above, see claim 34. Although Lee discloses determining a speaker corresponding to the first bearing of interest along the first localization (fig. 1A, fig. 5), Lee does not explicitly disclose overlaying the first sub-scene video signal with a highlight maker corresponding to a display of the speaker within the first sub-scene video signal.
However, Sylvian teaches overlaying the first sub-scene video signal with a highlight marker corresponding to a display of the speaker within the first sub-scene video signal (fig. 2A-2B; [0031]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Sylvain with Lee (modified by Cutler) for the benefit of providing enhanced video conferencing.

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (U.S. Pat. No. 9,154,730 B2) in view of Cutler et al., (U.S. Pub. No. 2004/0263636 A1) and further in view of Woo et al., (U.S. Pub. No. 2015/0205457 A1)).
As per claim 36, Lee (modified by Cutler) as a whole teaches everything as claimed above, see claim 30. Lee does not explicitly disclose adjusting a brightness of the first sub-scene video signal to match a brightness of the second sub-scene video signal. 
However, Woo teaches adjusting a brightness of the first sub-scene video signal to match a brightness of the second sub-scene video signal ([0194] and fig. 17). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Woo with Lee for the benefit of providing image quality.

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (U.S. Pat. No. 9,154,730 B2) in view of Cutler et al., (U.S. Pub. No. 2004/0263636 A1) and further in view of Avinash et al., (U.S. Pub. No. 2003/0081820 A1).
As per claim 37, Lee (modified by Cutler) as a whole teaches everything as claimed above, see claim 30.  Lee does not explicitly disclose adjusting a contrast of the first sub-scene video signal to match a brightness of the second sub-scene video signal. 
However, Avinash teaches the known concept of adjusting a contrast of the first sub-scene video signal to match a contrast of the second sub-scene video signal ([0006], and claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Avinash with Lee (modified by Cutler) for the benefit of providing improved image quality and to reduce variability in brightness and contrast of different images. 
Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (U.S. Pat. No. 9,154,730 B2) in view of Cutler et al., (U.S. Pub. No. 2004/0263636 A1) and further in view of Buckler et al., (U.S. Pub. No. 2008/0218582 A1). 
As per claim 38, Lee teaches everything as claimed above, see claim 30. Lee does not explicitly disclose maintaining a spatial map of recorded characteristics corresponding to the first bearing of interest; and subsampling the first sub-scene video signal along the first bearing of interest based on the spatial map of recorded characteristics corresponding to the first bearing of interest. 
However, Buckler teaches maintaining a spatial map of recorded characteristics corresponding to the first bearing of interest [0060] and fig. 10A-10B); and subsampling the first sub-scene video signal along the first bearing of interest based on the spatial map of recorded characteristics corresponding to the first bearing of interest (fig. 8A, [0092-0093]).
Therefore, it would have been obvious ton one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Buckler with Lee (modified by Cutler) for the benefit of improving the effectiveness of video conferences, [0018].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486